

115 HR 2888 RS: Ste. Genevieve National Historical Park Establishment Act 
U.S. House of Representatives
2018-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 392115th CONGRESS2d SessionH. R. 2888[Report No. 115–237]IN THE SENATE OF THE UNITED STATESFebruary 6, 2018 Received; read twice and referred to the Committee on Energy and Natural ResourcesApril 25, 2018Reported by Ms. Murkowski, without amendmentAN ACTTo establish the Ste. Genevieve National Historic Site in the State of Missouri, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Ste. Genevieve National Historical Park Establishment Act . 2.DefinitionsIn this Act:
 (1)Historic districtThe term Historic District means the Ste. Genevieve Historic District National Historic Landmark, as generally depicted on the Map.
 (2)Historical ParkThe term Historical Park means the Ste. Genevieve National Historical Park established by section 3(a). (3)MapThe term Map means the map entitled Ste. Genevieve National Historical Park Proposed Boundary, numbered 571/132,626, and dated May 2016.
 (4)SecretaryThe term Secretary means the Secretary of the Interior. (5)Special resource studyThe term special resource study means the study entitled Ste. Genevieve Final Special Resources Study and Environmental Assessment, Missouri and dated May 2016.
 (6)StateThe term State means the State of Missouri. 3.Establishment of the Ste. Genevieve National Historical Park (a)Establishment (1)In generalSubject to paragraph (2), there is established the Ste. Genevieve National Historical Park in the State as a unit of the National Park System to preserve, protect, and interpret for the benefit of present and future generations the themes of French settlement, vernacular architecture, and community form and farming on the frontier associated with Ste. Genevieve.
 (2)Conditions for establishmentThe Historical Park shall not be established until the date on which the Secretary determines that— (A)sufficient land has been acquired for the Historical Park to constitute a manageable unit; and
 (B)the Secretary has entered into a written agreement providing that land owned by the State, the City of Ste. Genevieve, or other entity within the Historic District shall be managed consistent with the purposes of this Act.
 (b)BoundariesThe boundaries of the Historical Park shall be the boundaries generally depicted on the Map. (c)Availability of mapThe Map shall be on file and available for public inspection in the appropriate offices of the National Park Service.
			(d)Acquisition authority
 (1)In generalThe Secretary may acquire any land or interest in land located within the boundary of the Historical Park or any nationally significant property identified in the special resource study within the Historic District by—
 (A)donation; (B)purchase with donated or appropriated funds; or
 (C)exchange. (2)Boundary revisionOn the acquisition of any property within the Historic District under paragraph (1), the Secretary shall revise the boundary of the Historical Park to include the property.
				(e)Administration
 (1)In generalThe Secretary shall administer the Historical Park in accordance with— (A)this Act; and
 (B)the laws generally applicable to units of the National Park System, including— (i)section 100101(a), chapter 1003, and sections 100751(a), 100752, 100753, and 102101 of title 54, United States Code; and
 (ii)chapter 3201 of title 54, United States Code. (2)Management plan (A)In generalNot later than 3 years after the date on which funds are made available to prepare a general management plan for the Historical Park, the Secretary shall prepare the general management plan in accordance with section 100502 of title 54, United States Code.
 (B)Submission to CongressOn completion of the general management plan under subparagraph (A), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate the general management plan.
 (3)Related sitesThe Secretary may provide interpretative tours and educational programs at related historic and cultural sites within the Historic District associated with the purposes for which the Historical Park is established.
				(f)Cooperative agreements
 (1)In generalThe Secretary may provide technical assistance and enter into cooperative agreements with the owner of a nationally significant property within the Historical Park or the Historic District, to identify, mark, interpret, improve, and restore the property.
 (2)Right of accessA cooperative agreement entered into under paragraph (1) shall provide that the Secretary, acting through the Director of the National Park Service, shall have the right of access at all reasonable times to all public portions of the property covered by the agreement for the purposes of—
 (A)conducting visitors through the property; and (B)interpreting the property for the public.
					(3)Cost-sharing requirement
 (A)Federal shareThe Federal share of the total cost of any activity carried out under a cooperative agreement entered into under this subsection shall be not more than 50 percent.
 (B)Form of non-federal shareThe non-Federal share of an activity carried out under a cooperative agreement entered into under this subsection may be in the form of donated property, goods, or services fairly valued.
 (4)Changes or alterationsNo changes or alterations shall be made to any property or project covered by a cooperative agreement entered into under paragraph (1) unless the Secretary and the other party to the agreement agree to the changes or alterations.
 (5)Conversion, use, or disposalAny payment by the Secretary under this subsection shall be subject to an agreement that the conversion, use, or disposal of a property or project for purposes contrary to the purposes of this section, as determined by the Secretary, shall entitle the United States to reimbursement in any amount equal to the greater of—
 (A)the amounts made available to the property or project by the United States; or (B)the portion of the increased value of the property or project attributable to the amounts made available under this subsection, as determined at the time of the conversion, use, or disposal.
 (g)Limited role of the SecretaryNothing in this Act authorizes the Secretary to assume overall financial responsibility for the operation, maintenance, or management of the Historic District.April 25, 2018Reported without amendment